THE COURT
upon mature deliberation refused to give to the jury any of the instructions asked for by the counsel for the defendants. and gave to the jury the instructions asked for by the plaintiff’s counsel, and the case being submitted to the jury on the evidence and instructions, they found a verdict for the plaintiff for the amount claimed against all of the defendants but Yerkey. The counsel for defendant Triplett then asked for a new trial, on the ground that the verdict of the jury was contrary to law and evidence, but the court overruled the motion, and entered judgment on the verdict.